DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) in the reply filed on 8/23/2021 is acknowledged.  The traversal is on the following ground(s):
In particular, Applicants respectfully submit that the pending claims are drawn to related waterproof felt duct formed by thermally adhering a plurality of laminated bodies, each of the laminated bodies including a first nonwoven fabric, a waterproof film laminated on a side of the first nonwoven fabric and a second nonwoven fabric laminated on a side of the waterproof film, in common, i.e., sharing the same or similar features. Each of the claimed embodiments requires the aforementioned waterproof felt duct, and thus flows from a common inventive concept directed to the waterproof felt duct. 
In addition, Applicants respectfully submit that the non-elected claims 13-19 are exemplary embodiments to apply the aforementioned common inventive concept of the elected claims 1-12. Accordingly, the listed process method of the elected claims 1-12 and the product of non-elected claims 13-19 are sufficiently similar to not be a serious burden for examination in the same application.
This is not found persuasive because while Applicant notes a number of similarities or shared features of the inventions, this does not take away from the substantial differences between the two inventions as discussed in the restriction requirement (e.g. the lack of various method steps in the product claims, and/or the lack of plural laminated bodies in the process claim). Just because the claims may share some features or be related does not mean they cannot be distinct. Thus, the claims are substantially distinct and would be burdensome to search as discussed in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:
In claim 7, --a-- should be added prior to “length” in each instance in lines 2, 4, and 5.
In claim 8, --a-- should be added prior to “temperature” and “pressure” in each instance in line 3.
In claim 11, --a-- should be added prior to “temperature” in line 2.
In claim 12, --a-- should be added prior to “temperature” in line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “molded duct” in step (e). It is unclear if this refers to the duct molded in step (d) or a different molded duct.
Claim 1 recites “a heat-treated duct” in step (f). It is unclear if this refers to the duct heat treated in step (e) or a different molded duct.
Claim 1 recites “a cooled duct” in step (g). It is unclear if this refers to the duct cooled in step (f) or a different molded duct.
The examiner recommends the following amendments to claim 1:
(d) forming a molded duct by surrounding the waterproof felt base material cut into the target shape around an external surface of a molding jig having a worm gear shape;
(e) heat-treating [[a]] the molded duct;
(f) cooling [[a]] the heat-treated duct; and
(g) ejecting [[a]] the cooled duct from the molding jig.

Claim 1 recites “a worm gear shape” in claim 1. However, a worm gear is not necessarily a defined shape as worm gears may come in different varieties, and so it does not necessarily serve as a definite basis for defining the mold shape. Furthermore, referring to Fig. 4 of the instant application, the mold and the resulting duct do not appear to have a spiral or helical pattern as would be typically expected of a worm gear, thus raising further questions as to the scope of “worm gear shape”. For examination purposes, the mold will be understood as at least providing some form of corrugations (such appears to be fairly common in the air intake duct art).
The term "low melting point" in claims 2, 3, 5, and 6 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites “pressure of 90 to 110 kgf”. However, “kgf” (kilogram force) is a unit of force and not pressure. Thus, it is unclear whether claim 8 intends to recite a force or a pressure. To recite a pressure would further require the force to be applied over some unit of surface area, for which there appears to be no description or support in the instant application. Furthermore, because it appears that the claim intends to recite a pressure, it is not clear to the examiner that simply amending “pressure” to recite --force-- would be adequately supported, since these are two different values.
Claim 9 recites “pressure of 100 kgf” and is indefinite for similar reasons as discussed above for claim 8.
Claim 9 further recites “about 30 seconds”. The term “about” renders the claim indefinite since it is unclear what the scope of “about 30 seconds” is, and the disclosure does not appear to provide any 
Claim 10 recites “knife-type bending tool”. The scope of “knife-type” is unclear since knives come in a large variety of forms, and “knife-type” suggests that it is not strictly a knife but merely like a knife.
The remaining claims are rejected by virtue of their dependency on a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura et al. (U.S. PGPub 2007/0278034) in view of Kimura (U.S. PGPub 2019/0136806), and Matzen (U.S. PGPub 2014/0027001).
Claim 1: Yamaura discloses a method for manufacturing a felt duct (1), the method comprising: (a) laminating a first nonwoven fabric and a second nonwoven fabric (paragraph 107) to form a laminated body (13’); (b) forming a felt base material by thermally adhering the laminated body (hot pressing - Id.); (d) molding a duct while surrounding the waterproof felt base material cut into the target shape around an external surface of a molding jig (e.g. at least the male portion of molding jig 16 in Fig. 5; paragraph 107) ; and (e) heat-treating a molded duct (hot pressing - Id.). The duct may also have an additional (third) layer of nonwoven fabric (paragraph 117; Fig. 8). The examiner further notes that while not explicitly recited, ejecting (removing) the molded duct from the molding jig would be inherent prior to use of the duct. Furthermore, the duct would inherently be cooled at some point following molding step, and molded 
The duct is not necessarily waterproof and does not recite (a) laminating a waterproof film on a side of a first nonwoven fabric and laminating a second nonwoven fabric on a side of the waterproof film laminated on the first nonwoven fabric to form a laminated body. However, Kimura teaches a similar duct wherein an intermediate layer (17) may be provided between two nonwoven fabric (e.g. paragraph 23) layers (15, 16 - Fig. 5), wherein this layer may be water-repellant (paragraph 60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an intermediate waterproof film between the nonwoven fabric layers of Yamaura (i.e. during the thermal adhesion step) since it restricts rain permeation into the inlet duct (Kimura - paragraph 59).
Yamaura does not disclose (c) cutting the waterproof felt base material into a target shape (i.e. prior to molding), or that the mold has a “worm gear shape”. However, Matzen teaches a method of molding a duct around a molding jig comprising cutting the base material into a target shape prior to molding (paragraph 132). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cut the material to shape, since it would have allowed for mass-production of the base material (rather than individual discrete pieces), and/or to have ensured a proper fit of the material around the mold jig. The mold jig (80 - e.g. Fig. 37) further comprises a “worm gear shape” (interpreted as at least corrugated as discussed above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the mold with a corrugated shape in order to have imparted a corresponding corrugation into the duct for flexibility.
Claim 7: Referring to, for example, Fig. 8 of Yamaura, due to the circular profile of the duct, it is clear that the layers on the radially outer side of the duct must circumscribe a larger circumference than radially inner layers. Thus, the examiner submits that it would have been obvious, especially in light of cutting the material to size as discussed above, to have made a length of the first nonwoven fabric shorter than length of the waterproof film and the length of the second nonwoven fabric longer than the length of 
Claim 10: Matzen further teaches that the duct is molded by bending the waterproof felt base material surrounded around the external surface of the molding jig (80) having the worm gear (corrugated) shape by a knife-type bending tool (150 - Fig. 42, noting this is substantially the same as the “knife-type bending tool” shown in the instant application in Fig. 4). Matzen is silent regarding rotating the molding jig, but it is clear from Fig. 42 that either the molding jig must rotate or the tool must travel around the molding jig in order to shape the circumference of the duct. Thus, rotating the jig would have been one of only two options for performing the method and thus would have been an obvious provision.
Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Kimura, and Matzen as applied to claim 1 above, and further in view of Seo (KR20150069441, with reference to translation).
Yamaura further teaches the nonwoven fabrics include polyester (PET as claimed falls under the “polyester” family), as well as low-melting point fibers (paragraph 89). The first and second fiber layers may also have different mass contents of fiber, with a ratio between them being from 0.025 to 0.5 (paragraphs 82-83). The specific contents of the two fabrics are not listed. However, Seo teaches a similar duct having multiple layers of nonwoven fabrics containing PET as well as low melting point fibers. At least one layer (112a) may contain 60-95% PET and 5-40% low melting point fibers (Fig. 2; paragraphs 37-38). Other layers are provided with varying ratios, and the ratios may be varied based on the tuning frequencies of the duct (paragraphs 18, 34, 51). Thus, in light of Seo, it would have been obvious to have provided at least one layer with a ratio of PET between 60-80% or specifically 70% (balance fibers), and in light of Yamaura the other layer could have a different ratio, for example double or more (e.g. 70% fibers), depending upon the performance characteristics of the duct as discussed by Yamaura and Seo, a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Please note that in the instant application, paragraphs 10, 12, 40, and 42, Applicant has not disclosed any criticality for the claimed limitations.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Kimura, and Matzen as applied to claim 1 above, and further in view of Mamiye (U.S. PGPub 2011/0170804).
Yamaura, Kimura, and Matzen teach a method substantially as claimed except for wherein the waterproof film is a laminate made of a polyethylene film and a polyamide 6 film. However, Mamiye teaches a waterproof film formed as a laminate made of a polyethylene film and a polyamide (a.k.a. Nylon) film (paragraphs 10 and 19 and claim 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the waterproof film as a laminate made of a polyethylene film and a polyamide in order to have allowed heat sealability (adhesion) as well as water barrier properties (e.g. the non-woven layers surrounding the waterproof film are also polyethylene). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis for its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Thus, specific selection of polyamide 6 (a.k.a. PA6, Nylon 6) would have been obvious in light of Nylon in general. Please note that in the instant application, paragraphs 11 and 41, Applicant has not disclosed any criticality for the claimed materials beyond generally providing a waterproof property.
Claim 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Kimura, and Matzen as applied to claim 1 above, and further in view of Jacobs et al. (U.S. PGPub 2006/0151104).
Claims 8, 9: Yamaura further discloses that heating temperatures and pressures (compression rates) for the hot pressing and the like, adhesion, etc. can be “suitably selected” (paragraphs 96, 98). Consequently, specific temperatures, pressures, and times for adhesion are not provided. However, Jacobs generally teaches that in a polymeric adhesion process, parameters such as time, temperature, and pressure affect the resulting adhesion of the layers (e.g. paragraph 66). Thus, it would have been obvious to one having ordinary skill in the art to have selected the claimed process parameters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Please note that in the instant application, paragraphs 14, 16, and 46, Applicant has not disclosed any criticality for the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Kimura, and Matzen as applied to claim 1 above, and further in view of Xiong et al. (U.S. PGPub 2013/0048205).
Yamaura further discloses that heating temperatures and pressures (compression rates) for the hot pressing and the like, adhesion, etc. can be “suitably selected” (paragraphs 96, 98). Consequently, specific temperatures, pressures, and times for molding are not provided. However, Xiong et al. generally teaches that in a polymeric molding process, parameters such as time, temperature, and pressure affect the resulting molded product and are selected based upon the materials used (e.g. paragraph 18). Thus, it would have been obvious to one having ordinary skill in the art to have selected the claimed process parameters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Please note that in the instant application, paragraphs 14, 16, and 46, Applicant has not disclosed any criticality for the claimed limitations. While the molded article is heat treated (hot pressed) as cited above, the particular heat source is not disclosed. However, the examiner takes Official Notice that electric ovens are common heating sources in the prior art among many other options and so it would have been obvious to one of ordinary skill to have supplied heat using an electric oven, as one of ordinary skill would not have expected an electric oven to have heated the workpiece substantially differently from any other heat source (e.g. a gas powered oven, built-in heaters, etc.).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Kimura, and Matzen as applied to claim 1 above, and further in view of Tani et al. (U.S. PGPub 2013/0052377).
Yamaura, Kimura, and Matzen teach a method substantially as claimed except for wherein, in the step (f), the heat-treated duct is cooled for 5 to 30 minutes by air at temperature of 5 to 15 °C. However, Tani et al. teaches that a molded polymer product may be cooled by air at temperature of 5 to 15° C. (10 to 30°C, or below room temperature [e.g. 23°C] if air conditioning is provided - paragraph 80) for 30 to 80 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Please note that in the instant application, paragraphs 17 and 51, Applicant has not disclosed any criticality for the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2018/0298855 discloses a duct comprising sheath-core bicomponent fibers including cores made of, for example, polyethylene terephthalate (PET) and sheaths made of a modified PET having a melting point lower than that of the PET of the cores, wherein modified PET preferably constitutes 30 to 70% of the bicomponent fibers (paragraphs 30-31).
U.S. PGPub 2020/0049112 provides a similar disclosure to the above (see paragraphs 37-38).
U.S. Patent 6,553,953 discloses non-woven fabric duct having a ratio of the low-melting fibers to the non-woven fabric is in a range of from 20% to 50%.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726